DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Smeller (US 2009/0230149). Regarding claims 1 and 14, Smeller discloses a manifold of a beverage dispenser for dispensing a beverage into a container (10 fig.1-8), the manifold comprising: a base (29) defining a base cavity (cavity of 29) and configured to extend through an opening defined by an outer wall of the beverage dispenser (29 extends into a wall of a dispenser); a first housing (28) coupled to the base and defining a housing cavity (102), wherein the base cavity and the housing cavity are adjacent to each other to form a chamber (see fig.2, 105 into 127); a body (26, 27) coupled to the first housing and defining a body cavity (cavity within 26) and angled apertures (51), wherein the angled apertures are spaced radially outward from the body cavity and oriented radially inward at a predefined angle (see 51 in fig.4); an insert housing (18) that is coupled to the body (26), wherein the insert housing (18) defines a water inlet (70, “mixing fluid”). In combination with other claimed limitations, Smeller and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to   
the insert housing extends at least partially through the body cavity, and an insert housed within the insert housing and defining a water outlet configured to spray a water .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754